DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:  
lines 1-3 should be amended to “An improved Brayton concentrated solar power generation system, comprising: a heliostat, heat collection device, low temperature tank, high temperature heat pool,”.  
lines 13 should be amended to “the heat collection device, the high-temperature heat pool,”.  

Claim 11 is objected to because of the following informalities:  
Line 6 should be amended to “the working medium output end is connected with the saturated steam exchanger”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “An improved Brayton concentrated solar power generation method” in lines 1-2.  This limitation is unclear because this suggests the independent claim and dependent claims are directed/limited to a Brayton cycle while the limitations in the dependent claims (claim 5, “alkane organic working medium”, lines 3-4) suggest that the claims are directed more broadly to Brayton and Rankine cycles and not only Brayton cycles.  For this reason, the claim is unclear. However, the office has interpreted the claim to be directed to either Brayton or Rankine cycles.
Further, the claim is unclear because of the last 7 lines of the claim. These lines raises a question of what heat storage medium is required by the claim. For example, lines 14-15 indicate the heat storage medium can be molten salt, quartz sand, ceramics, concrete, metal or heat transfer oil but then lines 16-19 place further requirements on molten salt. This raises a question of if the heat storage medium can be a metal for example or if the claim is requiring the heat storage medium to be a molten salt with further details of lines 16-19. Further, even in the case 
Claims 2-6 and 9 are rejected due to their dependence on claim 1.

Regarding claim 5:
The claim is unclear because of limitation “alkane organic working medium” in lines 3-4. This limitation is unclear because this fluid is typically used in a Rankine cycle and yet the preamble of this claim and claim 1 (on which this claim depends) indicates that the claim is directed to a Brayton cycle which is not a Rankine cycle. As indicated in the claim 1 rejection above, the office has interpreted this claim to require either a Brayton or Rankine cycle.

Regarding claim 9:
The claim is unclear because of the limitation “Use of the Brayton concentrated solar power generation method” in line 1. The term “Use” at the beginning of the line raises a question of if this is a product claim or a method claim. For the sake of examination, the office has assumed the claim is directed to a product that make use of the method described in claim 1.

Regarding claim 10:

The claim is unclear because of lines 23-28 for the same reason indicated in the claim 1 rejection above in regards to the lack of clarity around the details of the heat storage medium and what is required to infringe the claim. The office has taken the same interpretation of this limitation as indicated above.
Claims 11-15 are rejected due to their dependence on claim 10.

Regarding claim 11:
The claim is unclear because of limitation “the three-stage heat exchanger includes an superheated steam exchanger, a saturated steam exchanger and a preheating steam exchanger, which are successively connected in series” in lines 2-4. This limitation is unclear because it is typically used in a Rankine cycle and yet the preamble of this claim and claim 10 (on which this claim depends) indicates that the claim is directed to a Brayton cycle which is not a Rankine cycle. As indicated in the claim 10 rejection above, the office has interpreted this claim to require either a Brayton or Rankine cycle.
The claim recites several limitations with insufficient antecedent basis including:
“the low-temperature heat storage medium” in line 9
The claim is unclear because of limitation “alternatively, the heat exchanger can also adopt other types of heat exchanger other than the three-stage heat exchanger” in lines 11-12. It’s unclear if this limitation invalidates all of the structure described as part of the “heat exchanger” described before (three-stage heat exchanger and additional structures) or simply invalidates portions of the heat exchanger previously described. For the sake of examination, the office has assumed that the claim is attempting to claim that the heat exchanger can include the structures previously described in the claim or any other heat exchanger that is not a steam heat exchanger.

Regarding claim 15:
The claim is unclear because of the limitation “Use of the Brayton concentrated solar power generation system” in line 1. The term “Use” at the beginning of the line raises a question of if this is a product claim or a method claim. For the sake of examination, the office has assumed the claim is directed to a product that make use of the product described in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2004/0244376 to Litwin et al. (Litwin).
Litwin discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
An improved Brayton concentrated solar power generation method (figure 1), characterized in that, the following steps are carried out under normal pressure or micro positive pressure environment (¶0026): 
(a) a heat storage medium (¶0023, “liquid metal”) enters a heat collection device (12) from a low temperature tank (32, ¶0023); 
(b) collecting sunlight into the heat collection device (12) to transform the heat storage medium into a high-temperature heat storage medium (¶0020 and 0023), which is stored in a high-temperature thermal storage cell (36, ¶0027); 
(c) the high-temperature heat storage medium (“liquid metal” or “fluid”) enters a heat exchanger (40) from the high-temperature thermal storage cell (36) and exchanges heat with a power working medium (“air”, ¶0029); 
(d) after heat exchange, the high-temperature power working medium (“air”) enters the turbine generator set (48 and 52) to provide power generation (¶0032):
wherein: 
the heat storage medium is selected from molten salt, quartz sand, ceramics, concrete, metal (¶0023, “In the exemplary embodiments, the fluid that is pumped from the cold thermal storage tank 32 and through the tubes 24 of the solar receiver 12 is a liquid metal”), or heat transfer oil; 
the molten salt is selected from solar salt and low melting point molten salt; and 
the molten salt is selected from monomer molten salt, binary composite molten salt, ternary composite molten salt, or multiple composite molten salt.

Regarding claim 2:
The improved Brayton concentrated solar power generation method according to claim 1, characterized in that, the steps further comprise: 
(e) the high-temperature heat storage medium (“liquid metal” or “fluid”) becomes a low-temperature heat storage medium (“the liquid metal is discharged from the heat exchanger 40 via outlet 42 and flows back into the cold thermal storage tank 32 at a temperature of about 300 to 400 degrees Fahrenheit”, ¶0031) after heat exchange and then returns to the low-temperature tank (¶0031).  

Regarding claim 3:
The improved Brayton concentrated solar power generation method according to claim 1, characterized in that, in the step (c) before the high-temperature heat storage medium (“liquid metal” or “fluid”) enters the heat exchanger (40), one part of the high-temperature heat storage medium (“liquid metal” or “fluid”) enters the heat exchanger (40) to exchange heat with the power working medium (“air”, ¶0029), and an other part is left in the high-temperature thermal storage cell to continuously provide heat when the ¶0028, “The hot thermal storage tank 36 is sized to accumulate the heated liquid metal until the heated liquid metal is needed or desired for electrical power generation”).  

Regarding claim 4:
The improved Brayton concentrated solar power generation method according to claim 2, characterized in that, the steps (a) to (e) are taken as one round of thermal cycle, and multiple rounds of thermal cycle are carried out to continuously provide power generation for the turbine generator set (¶0031, “Accordingly, the system 10 transfers the liquid metal in a closed loop system”, this line in combination with ¶0027-0030 indicates that the liquid metal/fluid is cycled through the system repeatedly in order to provide power generation).  

Regarding claim 5 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
The improved Brayton concentrated solar power generation method according to claim 1, characterized in that, the power working medium include but are not limited to the following: air (¶0030, “The liquid metal can heat the air circulating through the heat exchanger 40”, emphasis added by the examiner), helium, nitrogen, carbon dioxide and alkane organic working medium.  

Regarding claim 6:
The improved Brayton concentrated solar power generation method according to claim 1, characterized in that, the heat storage medium (“liquid metal” or “fluid”) enters the heat collection device (12) from the low temperature tank.  

Regarding claim 9 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
Use of the improved Brayton concentrated solar power generation method according to claim 1 in power generation (¶0001, “The present invention relates generally to electrical power generation systems, and more particularly to systems and methods that generate electrical power from solar energy”) and/or heat supply.  

Regarding claim 10 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
An improved Brayton concentrated solar power generation system (figure 1), comprising a heliostat (14), heat collection device (12), low temperature tank (32), high temperature heat pool (36), heat exchanger (40) and turbine generator set (48 and 52); 
the heliostat (14) is used for collecting solar energy to the heat collection device (12) (¶0015); 
the low temperature tank (32) is used for storing low temperature heat storage medium (¶0020); 
12) is used to provide a place for the low temperature heat storage medium to convert into high temperature heat storage medium through heat collection (¶0020 and 0023);  
the high temperature heat pool (36) is used for storing high temperature heat storage medium (“liquid metal” or “fluid”, ¶0027); 
the heat exchanger (40) is used for exchanging heat between the high temperature heat storage medium (“liquid metal” or “fluid”) and the power working medium (“air”, ¶0029) which enter the heat exchanger (40) to obtain the high temperature power working medium (“air” after leaving the heat exchanger 40); 
the heat collection device (12), high-temperature heat pool (36), heat exchanger (40) and low-temperature tank (32) are connected in series through pipes to form a circulation circuit for medium flow (see the pipes/fluid lines interconnecting 12, 36, 40 and 32 in figure 1), so that the high-temperature heat storage medium (“liquid metal” or “fluid”) in the heat collection device (12) enters the high-temperature heat pool (36) from the pipes (see figure 1); 
the high temperature heat storage medium in the high- temperature heat pool enters the heat exchanger (40) again to realize the energy conversion between the high-temperature heat storage medium and the power working medium (¶0029); 
the heat exchanger (40) is connected with the turbine generator set (48 and 52), which is used to make the high temperature power working medium enter the turbine generator set (48 and 52) to provide power generation (¶0032)
wherein: 
¶0023, “In the exemplary embodiments, the fluid that is pumped from the cold thermal storage tank 32 and through the tubes 24 of the solar receiver 12 is a liquid metal”), or heat transfer oil; 
the molten salt is selected from solar salt and low melting point molten salt; 
the molten salt is selected from monomer molten salt, binary composite molten salt, ternary composite molten salt, or multiple composite molten salt.  

Regarding claim 11 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
The improved Brayton concentrated solar power generation system according to claim 10, characterized in that, the heat exchanger is a three-stage heat exchanger; the three-stage heat exchanger includes an superheated steam exchanger, a saturated steam exchanger and a preheating steam exchanger, which are successively connected in series; 
a working medium output end of the superheated steam exchanger is connected with the turbine generator set, and the medium output end is connected with the saturated steam exchanger; 
a working medium output end of the preheating steam exchanger is connected with the low- temperature tank to make the low-temperature heat storage medium return to the low-temperature tank after heat exchange; 
alternatively, the heat exchanger (40, as indicated in the 35 USC 112(b) rejection of the claim above, the office has interpreted this limitation to disqualify the other structures previously stated in the claim if this limitation is met which the Litwin reference teaches in heat exchanger 40) can also adopt other types of heat exchanger other than the steam heat exchanger (40 is a heat exchanger used to heat compressed air to power the turbine 48).  

Regarding claim 12:
The improved Brayton concentrated solar power generation system according to claim 10, characterized in that, the low temperature heat storage medium is selected from molten salt, quartz sand, ceramics, concrete, metal (¶0023, “In the exemplary embodiments, the fluid that is pumped from the cold thermal storage tank 32 and through the tubes 24 of the solar receiver 12 is a liquid metal”), or heat transfer oil.  

Regarding claim 14:
The improved Brayton concentrated solar power generation system according to claim 10, characterized in that, the power working medium is selected from air (¶0030, “The liquid metal can heat the air circulating through the heat exchanger 40”, emphasis added by the examiner), helium, nitrogen, carbon dioxide, or alkane organic working medium.  

Regarding claim 15 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
Use of the improved Brayton concentrated solar power generation system of any of claim 10 in power generation (¶0001, “The present invention relates generally to electrical power generation systems, and more particularly to systems and methods that generate electrical power from solar energy”) and/or heating. 6  
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litwin as applied to claim 12 above, and further in view of US patent application publication number 2013/0192226 to Stettenheim et al. (Stettenheim).
Regarding claim 13:
Litwin fails to disclose:
The Brayton concentrated solar power generation system according to claim 12, characterized in that the molten salt refers to solar salt, Hitec salt, or low melting point molten salt.  
Stettenheim teaches:
	A solar power generation method including a heat collection device (figure 1, element 108 and 110), heat exchanger (140, 136, and 138) and a heat transfer fluid within the fluid lines connecting the two. The heat storage medium/heat transfer fluid can ¶0139).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Litwin to replace the liquid metal/heat storage medium/heat transfer fluid of Litwin with HITEC heat transfer salt as taught by Stettenheim. This modification is a simple substitution of one known element (the liquid metal/heat storage medium/heat transfer fluid of Litwin) for another (HITEC heat transfer salt as taught by Stettenheim) to obtain predictable results to transfer heat from the heat collection device to the power working medium.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 claim rejections:
The applicant has amended the claims 1 and 10 to overcome the claim rejections however the office is not persuaded. The applicant has amended the claims to further narrow the requirements for the molten salt working fluid in order to overcome the current rejections, however as indicated in the 35 USC 112(b) rejections of claims 1 and 10, the amendments appear to still leave open the option of working fluids taught by the above reference (molten metal for example). For this reason, the above rejections have been maintained. The applicant should further note, that if they intend on correcting this issue to further narrow the claims by only focusing on the details of molten salt, these types of molten salt are already taught in the 

Regarding the drawing objections:
The applicant’s arguments or amendments to the claims are persuasive and for this reason the drawing objections have been withdrawn.

Regarding the claim objections:
The applicant’s amendments to the claims have addressed some of the previous objections and for this reason some have been withdrawn while others have been maintained since they are unaddressed. Further, new objections have been made due to amendments to the claims.

Regarding the 35 USC 112 (B) claim rejections:
The applicant amend this to the claims have addressed some of the previous claim rejections and for this reason so the rejections have been withdrawn.  However some of the previous rejections have not been addressed and for this reason they have been maintained.  Further, the some rejections have been made due to the amendments to the claims.
Note: in regards to the claim 1 and 10 rejections concerning “improved Brayton” methods, these rejections have been maintained since the claim preambles indicate that the claims are directed to Brayton cycles but the dependent claims (such as claims 5 and 14) indicate that the working fluid can include “alkane organic working fluid”. Organic working fluids are not used in Brayton cycles but in Rankine cycles and for this reason these rejections are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2012/0319410 to Ambrosek et al. (see the low melting temperature molten salts ¶0002), US patent application publication number 2017/0130614 to Held et al. (see the molten salt and binary or ternary working fluid, ¶0042), US patent application publication number 2015/0107245 to Dethier (see ternary salt working fluid, ¶0005) and US patent application publication number 2014/0223906 to Gee et al. (see ternary blend molten salt, ¶0021).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746